Citation Nr: 0839898	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1942 to October 
1946.  The veteran died in February 2003 and the appellant is 
his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted. Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In this case, during his lifetime, service connection was in 
effect for residuals of shell fragment wound to the right 
anterior lower leg, evaluated as non-compensable. While the 
RO sent a notice dated in June 2003, this notice did not 
comply with the Court's holding in Hupp.  This must be 
accomplished.

In addition, the Board notes that notice of the type of 
information and evidence necessary to establish an effective 
date for the benefit on appeal has not been provided in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Additionally, VA's duty to assist includes a duty to obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008). See also Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  The appellant asserts that the 
veteran's service-connected residuals of shell fragment wound 
to the right anterior lower leg area led to peripheral 
vascular disease leading to leg amputation leading to 
development of pneumonia which in turn led to infection and a 
stroke and ultimately his death.  A February 2003 death 
certificate listed his cause of death as temporo 
parietooccipital cerebrovascular accident due to, or as a 
consequence of lower lobe pneumonia atelectasis due to, or as 
a consequence of diabetes mellitus.  Additionally, the Board 
denied the veteran service connection for amputation of the 
right lower extremity secondary to service-connected 
residuals of shell fragment wound to the right anterior lower 
leg in a September 1997 decision because there was no 
competent medical nexus between his amputation and service-
connected shell fragment wound.  While a February 2006 VA 
medical opinion addressed the issue of whether the veteran's 
cause of death was related to his in-service diagnosis of 
acute pneumonitis, no opinion has been rendered as to whether 
the veteran's cause of death was related to his service-
connected residuals of shell fragment wound to the right 
anterior lower leg as asserted by the appellant.  On remand, 
an opinion which addresses this issue must be requested.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the 
appellant a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  
The notice should include (1) a 
statement of the conditions for which 
the veteran was service connected at 
the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
Additionally, the notice should include 
an explanation of the information or 
evidence needed to establish the 
effective date for any benefit granted, 
as outlined by the Court in 
Dingess/Hartman. 

2.  The RO/AMC should arrange for an 
appropriate VA examiner to review the 
claims file and provide an opinion as 
to whether there is a 50 percent 
probability or greater that the 
veteran's cause of death (i.e. temporo 
parietooccipital cerebrovascular 
accident due to lower lobe pneumonia 
atelectasis due to diabetes mellitus) 
was related to the veteran's residuals 
of service-connected shell fragment 
wound to the right anterior lower leg 
or his period of active service.  The 
examiner should provide the rationale 
for all opinions provided.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim.  If action remains adverse to 
the appellant, provide her and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

